                 Case 20-10361-KBO              Doc 107        Filed 03/06/20      Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------- x
                                                           :   Chapter 11
In re:                                                     :
                                                           :   Case No. 20-10361 (KBO)
HYGEA HOLDINGS CORP., et al.,                              :
                                                           :   (Jointly Administered)
                  Debtors.1                                :
                                                           :   Final Hrg. Date: April 2, 2020 at 10:00 a.m. (ET)
                                                               Obj. Deadline: March 17, 2020 at 4:00 p.m. (ET)
                                                           :   Related to Docket Nos. 11, 63 and 65
---------------------------------------------------------- x
              NOTICE OF RESCHEDULED HEARING WITH RESPECT TO
     MOTION OF THE DEBTORS FOR ENTRY OF INTERIM AND FINAL ORDERS
       (I) AUTHORIZING THE DEBTORS TO (A) USE CASH COLLATERAL AND
    (B) INCUR POSTPETITION SECURED INDEBTEDNESS; (II) GRANTING LIENS
     AND PROVIDING SUPER-PRIORITY ADMINISTRATIVE EXPENSE STATUS;
      (III) GRANTING ADEQUATE PROTECTION TO BRIDGING FINANCE INC.,
    AS ADMINISTRATIVE AGENT; AND (IV) MODIFYING THE AUTOMATIC STAY

        PLEASE TAKE NOTICE that, on February 19, 2020, the above-captioned debtors and
debtors-in-possession (the “Debtors”) filed the Motion of the Debtors For Entry of Interim and
Final Orders (I) Authorizing the Debtors to (A) Use Cash Collateral and (B) Incur Postpetition
Secured Indebtedness; (II) Granting Liens and Providing Super-Priority Administrative Expense
Status; (III) Granting Adequate Protection to Bridging Finance Inc., as Administrative Agent;
and (IV) Modifying the Automatic Stay [Docket No. 11] (the “Motion”).

       PLEASE TAKE FURTHER NOTICE that, on February 24, 2020, the United States
Bankruptcy Court for the District of Delaware entered the Interim Order Authorizing the Debtors
to (A) Use Cash Collateral and (B) Incur Postpetition Secured Indebtedness; (II) Granting Liens
and Providing Super-Priority Administrative Expense Status; (III) Granting Adequate Protection


1
  The Debtors and the last four digits of their respective taxpayer identification numbers are: All Care Management
Services, Inc. (6484); First Harbour Health Management, LLC (0941); First Harbour Medical Centers, LLC (3861);
Florida Group Healthcare LLC (7956); Gemini Healthcare Fund, LLC (4928); Hygea Acquisition Longwood, LLC
(1649); Hygea Acquisition Orlando, LLC (3507); Hygea Health Holdings, Inc. (8926); Hygea Holdings Corp.
(2605); Hygea IGP of Central Florida, Inc. (9453); Hygea IGP, LLC (7724); Hygea Medical Centers of Florida,
LLC (5301); Hygea Medical Partners, LLC (4486); Hygea of Delaware, LLC (4830); Hygea of Georgia, LLC
(5862); Hygea of Pembroke Pines, LLC (6666); Hygea Primum Acquisition, Inc. (8567); Medlife Activity Center,
LLC (2311); Mobile Clinic Services, LLC (9758); Palm A.C. MSO, LLC (2585); Palm Allcare Medicaid MSO, Inc.
(6956); Palm Allcare MSO, Inc. (0319); Palm Medical Group, Inc. (5028); Palm Medical MSO LLC (7738); Palm
Medical Network, LLC (9158); Palm MSO System, Inc. (2178); Palm PGA MSO, Inc. (8468); Physician
Management Associates East Coast, LLC (7319); Physician Management Associates SE, LLC (3883); Physicians
Group Alliance, LLC (7824); Primum Alternatives, Inc. (7441); Primum Healthcare, LLC (0157); and Professional
Health Choice, Inc. (6850). The address of the Debtors’ corporate headquarters is 8700 W Flagler Street, Suite 280,
Miami, FL 33174.



60437/0002-19937047v1
                 Case 20-10361-KBO    Doc 107     Filed 03/06/20    Page 2 of 3




to Bridging Finance Inc., as Administrative Agent; and (IV) Modifying the Automatic Stay
[Docket No. 63] (the “Interim Order”).

       PLEASE TAKE FURTHER NOTICE that, the final hearing on the Motion, which was
scheduled for March 24, 2020 at 2:00 p.m., has been RESCHEDULED TO APRIL 2, 2020 AT
10:00 A.M. (ET) before the Honorable Karen B. Owens, United States Bankruptcy Judge, at the
United States Bankruptcy Court for the District of Delaware, 6th Floor, Courtroom No. 3, 824
North Market Street, Wilmington, Delaware 19801.

        PLEASE TAKE FURTHER NOTICE that, objections, if any, to the Motion and the
entry of a final order approving the Motion must be filed on or before MARCH 17, 2020 AT
4:00 P.M. (Eastern Time) (the “Objection Deadline”) with the United States Bankruptcy Court
for the District of Delaware, 3rd Floor, 824 North Market Street, Wilmington, DE 19801 and
served upon the following parties so as to be actually received by the Objection Deadline: (a)
Hygea Holdings Corp., 8700 W Flagler Street, Suite 280, Miami, FL 33174 (Attn: Keith Collins,
M.D.); (b) proposed counsel for the Debtors, Cole Schotz P.C., 500 Delaware Avenue, Suite
1410, Wilmington, DE 19801 (Attn: J. Kate Stickles, Esq.) and 25 Main Street, Hackensack, NJ
07601 (Attn: Michael D. Sirota, Esq. and Felice R. Yudkin, Esq.); (c) counsel to Bridging
Finance Inc., DLA Piper LLP (US), 1251 Avenue of the Americas, New York,, NY 10020 (Attn:
Thomas R. Califano, Esq.) and 200 South Biscayne Boulevard, Suite 2500, Miami, FL 33131
(Attn: Rachel Nanes, Esq.); (d) counsel to any statutory committee appointed in the Chapter 11
Cases; and (e) the United States Trustee for the District of Delaware, 844 King Street, Suite
2207, Wilmington, DE 19801 (Attn: Timothy J. Fox, Jr., Esq.).



                         [Remainder of Page Intentionally Left Blank]




60437/0002-19937047v1
                 Case 20-10361-KBO   Doc 107   Filed 03/06/20    Page 3 of 3




     PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND IN
ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE RELIEF
REQUESTED AND ENTER A FINAL ORDER WITHOUT FURTHER NOTICE OR
HEARING.

Dated: Wilmington, Delaware
       March 6, 2020
                                        COLE SCHOTZ P.C.


                                        /s/ J. Kate Stickles
                                        J. Kate Stickles (I.D. No. 2917)
                                        500 Delaware Avenue, Suite 1410
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 652-3131
                                        Facsimile: (302) 652-3117

                                        – and –

                                        Michael D. Sirota (admitted pro hac vice)
                                        Felice R. Yudkin (admitted pro hac vice)
                                        Jacob S. Frumkin (admitted pro hac vice)
                                        Michael Trentin (admitted pro hac vice)
                                        25 Main Street
                                        Hackensack, New Jersey 07601
                                        Telephone: (201) 489-3000
                                        Facsimile: (201) 489-3479

                                        Proposed Counsel for Debtors and
                                        Debtors-in-Possession




60437/0002-19937047v1
